Case 1:20-cv-03747-NRN Document 117 Filed 06/21/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


      MOTION TO FILE COMBINED RESPONSE TO MOTION FOR SANCTIONS
             FILED BY DEFENDANTS CTCL AND FACEBOOK AND
               TO EXCEED THE PAGE LIMITS REQUIREMENT


        COMES NOW counsel for Plaintiffs, and hereby submit the following motion to file a

combined response to the motions for sanctions filed by Defendants, FACEBOOK, INC.

(Facebook) and CENTER FOR TECHNOLOGY AND CIVIC LIFE (CTCL), and hereby further

respectfully requests that the Court allow Plaintiffs’ counsel to exceed the fifteen page limit for

motions and responses, in this Court.

        As grounds therefore, Plaintiffs’ counsel states as follows:

        1.     The responses for the separate motions for sanctions filed by CTCL and Facebook

are due on this Monday, June 21, 2021.

        2.     In light of the similar issues and connected facts, Plaintiffs’ counsel request that

they be allowed to file a combined response.

        3.     Counsel for the Plaintiffs has met and conferred with counsel for Facebook and

CTCL, who have no objection to allowing counsel to file a combined response.


                                                 1
Case 1:20-cv-03747-NRN Document 117 Filed 06/21/21 USDC Colorado Page 2 of 2




       4.      Although the parties did not discuss this issue, Counsel for the Plaintiffs request

that the Court allow counsel to exceed the normal 15 page limit. Plaintiffs’ counsel could have

filed two, fifteen page responses. However, addressing the issues in full, in combination, has

required counsel to exceed the normal page limit, and hereby files a 19 page response to both

motions.

       WHEREFORE, Plaintiffs’ counsel hereby respectfully request that they be allowed to file

a combined response to the separate motions for sanctions filed by CTCL, and to allow counsel

to exceed the 15 page limit and file a combined response of 19 pages.

Dated this 21st day of June, 2021.

Respectfully submitted,

PLAINTIFFS COUNSEL:

By: s/Ernest J. Walker                        By:    s/ Gary D. Fielder
Ernest J. Walker (MI P58635)                  Gary D. Fielder (CO 19757)
ERNEST J. WALKER LAW OFFICE                   LAW OFFICE OF GARY FIELDER
1444 Stuart St.                               1444 Stuart St.
Denver, CO 80204                              Denver, CO 80204
(720) 306-0007                                (720) 306-0007
ernestjwalker@gmail.com                       gary@fielderlaw.net

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 21, 2021, a copy of the foregoing document
was electronically filed with the Court using the CM/ECF system which will send notification of
such filing to all counsel of record.

s/Gary D. Fielder
Gary D. Fielder, Esq.
Law Office of Gary Fielder
1444 Stuart St.
Denver, CO 80204
(720)306-0007
gary@fielderlaw.net




                                                 2
